Citation Nr: 1107763	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  07-09 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) for loss of use 
of the left eye.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1948 to May 1952.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an April 2005 rating decision of 
the Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  In January 2011, a video-conference  hearing was 
held before the undersigned; a transcript of the hearing is 
associated with the claims file.    
   
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action on his part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to 
the instant claim.  While the notice provisions of the VCAA 
appear to be satisfied the Board finds that further development 
of the record is necessary to comply with VA's duty to assist the 
Veteran in the development of facts pertinent to the claim.  See 
38 C.F.R. § 3.159.   

At the January 2011 hearing the Veteran testified that he had 
recently had cataract surgery performed by a private provider 
"last year."  He also testified that he had seen a Dr. 
McPherson out of Houston (15 years prior) and that he received 
all of his current care at the VA San Antonio Clinic.  The 
identified private treatment records and most recent VA treatment 
records are not associated with the claims file; the Veteran's VA 
medical treatment records were last requested in approximately 
January 2009.  These records are pertinent evidence in this 
matter and may prove critical.  Accordingly, the treatment 
records must be secured. 

The Veteran is advised that governing regulation provides 
that when evidence requested in connection with a claim 
(to include identifying information and releases) for VA 
benefits is not furnished within a year after the date of 
request the claim is to be considered abandoned.  
38 C.F.R. § 3.158(a).
 
(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

Accordingly, the case is REMANDED for the following:

1.	The RO should secure for the record copies 
of complete clinical records of all VA 
treatment the Veteran has received for his 
eyes from January 2009 to the present.

2.	The RO should ask the Veteran to identify 
the providers of any and all private 
evaluation and/or treatment he received 
for his eyes.  He should provide a 
chronological listing of with names and 
locations of all providers, as well as any 
releases necessary for VA to secure 
records of private treatment/evaluations.  
The RO must secure for association with 
the claims file the complete clinical 
records from all sources identified (to 
include the surgical and treatment records 
related to the Veteran's cataract 
surgery).

3.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
Thomas D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


